Name: Commission Regulation (EEC) No 3148/82 of 23 November 1982 on the arrangements for imports into the United Kingdom of certain textile products originating in Sri Lanka
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 82 Official Journal of the European Communities No L 331 /29 COMMISSION REGULATION (EEC) No 3148/82 of 23 November 1982 on the arrangements for imports into the United Kingdom of certain textile products originating in Sri Lanka HAS ADOPTED THIS REGULATION : Article i Importation into the United Kingdom of the category of products originating in Sri Lanka and specified in the Annex hereto shall be submitted to the quantita ­ tive limits set out in that Annex, subject to the provisions of Article 2 ( 1 ). Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 , in its present form, on common rules for imports of certain textile products originating in certain countries ('), as last amended by Regulation (EEC) No 920/81 (2), and in particular Articles 1 1 and 1 5 thereof, Whereas Article 11 of Regulation (EEC) No 3059/78 lays down the conditions governing the establishment of quantitative limits ; whereas imports into the United Kingdom of men's and boys' woven under garments (category 18) originating in Sri Lanka have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, following consultations, it is desirable to make the products in question subject to quantitative limits for the year 1982 ; Whereas Article 11 ( 13) of the said Regulation ensures that the quantitative limits are observed by means of a double-checking system in accordance with the rules laid down in Annex V to the said Regulation ; Whereas the prodcts in question exported from Sri Lanka between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limits for 1982 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , 1 . The products as referred to in Article 1 shipped from Sri Lanka to the United Kingdom between 1 January 1982 and the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released subject to the presenta ­ tion of a bill of lading or other transport document proving that shipment actually took place during that period. 2 . Imports of products shipped from Sri Lanka to the Benelux countries after the entry into force of this Regulation shall be subject to the double-checking system laid down in Annex V to Regulation (EEC) No 3059/78 . 3 . For the purposes of applying the provisions of paragraph 2, the quantities of products shipped from Sri Lanka on or after 1 January 1982 and released for free circulation shall be set off against the quantitative limits established for 1982. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1982 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365, 27 . 12 . 1978 , p . 1 . (2) OJ No L 98 , 9 . 4 . 1981 , p . 1 . No L 331 /30 Official Journal of the European Communities 26. 11 . 82 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 18 61.03 B C 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys' under garments, inclu ­ ding collars, shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres UK Tonnes 120